Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered March 16, 2005, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Grosso, J.), of those branches of the defendant’s omnibus motion which were to suppress physical evidence and a statement he made to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the evidence presented at the suppression hearing was sufficient to establish that a police officer observed his failure to stop at a stop sign, and therefore acted lawfully in stopping his vehicle (see Vehicle and Traffic Law § 1172 [a]; Whren v United States, 517 US 806, 810 [1996]; People v Robinson, 97 NY2d 341, 349 [2001]; People v Gonzalez, 25 AD3d 620 [2006], lv denied 6 NY3d 833 [2006]; People v Lamanda, 205 AD2d 934 [1994]; People v Frank, 161 AD2d 794 [1990]). Upon ascertaining that the defendant’s driver’s license was suspended, the officer had probable cause to arrest the defendant (see People v Mitchell, 303 AD2d 422 [2003]; People v Tavarez, 277 AD2d 260 [2000]). Thus, suppression of the cocaine recovered from the defendant’s person was not warranted, as it was recovered during a search incident to a lawful arrest (see Chimel v California, 395 US 752, 762-763 [1969]; People v Perel, 34 NY2d 462, 466-467 [1974]; People v Tavarez, supra).
Moreover, the defendant was not entitled to suppression of a statement he made to police officers following his arrest. Although the officers were discussing the drugs found on the *446defendant’s person within earshot of the defendant, the defendant’s inquiry as to “how much trouble he was in” was spontaneous (see People v Bryant, 87 AD2d 873 [1982], affd 59 NY2d 786 [1983]). After one of the officers succinctly and accurately answered the defendant’s question, the defendant volunteered an inculpatory statement (see People v Brown, 161 AD2d 778 [1990]). The Supreme Court properly determined that the inculpatory statement was not prompted by the functional equivalent of custodial interrogation, and thus was not subject to suppression (see Rhode Island v Innis, 446 US 291, 300-301 [1980]; Miranda v Arizona, 384 US 436 [1966]). Prudenti, P.J., Adams, Rivera and Lifson, JJ., concur.